Citation Nr: 0116585	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  99-22 221A	)	DATE
	)


On appeal from the decision of the Department of Veterans 
Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



THE ISSUE

Entitlement to an effective date earlier than October 16, 
1998 for the grant of service connection and compensation for 
post-traumatic stress disorder (PTSD).



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1967 to July 1969.

2.  On June 4, 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he was withdrawing his appeal for an earlier 
effective date for the grant of service connection and 
compensation for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



